Citation Nr: 0500955	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  00-04 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for diverticulosis.

2.  Entitlement to service connection for irritable bowel 
syndrome.

3.  Entitlement to service connection for hernias.

4.  Entitlement to service connection for an appendectomy.

5.  Entitlement to service connection for abdominal 
adhesions.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran had active duty service from April 1969 to April 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

The Board notes that the veteran was afforded a Board hearing 
in July 2004 at the Regional Office in Oakland before the 
undersigned Veterans Law Judge.  At the time of hearing, the 
veteran presented, through his accredited representative, a 
written waiver of his right to notice under the Veterans 
Claims Assistance Act (VCAA) to inform him of the evidence 
required to substantiate his claim, and a waiver of RO 
consideration of any newly submitted evidence.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Upon review of the claims file, the Board finds that 
additional procedural and evidentiary development is 
warranted.  

The veteran claims that he was seen at the Livermore VAMC as 
early as 1973 for abdominal ailments, and that he was seen 
there periodically thereafter.  The record reveals that in 
March 2000, the RO requested medical records from the 
Livermore VAMC back to April 1974.  While medical records 
were obtained from the Livermore VAMC back to 1984, there was 
no explanation as to why records prior to 1984 were not 
obtained.  If those records were not obtainable, there should 
have been a written explanation entered into record 
describing the efforts made and the reason(s) for non-
retrieval, as required by 38 U.S.C.A. § 5103A (2) (West 
2002).  

The Board also notes that in regard to the March 2003 VA 
examination report, the examiner suggested that, as he did 
not have the service medical records (SMRs) from Subic Bay, 
his ability to evaluate the veteran's service-connection 
claims were hampered.  The Board observes, however, that SMRs 
from Subic Bay are part of the record.  Specifically, the 
veteran was seen at Subic Bay for consultations regarding 
complaints of abdominal ailments in November 1971, December 
1971, and February 1972.  The Board therefore finds that the 
examination was inadequate failing to consider all of the 
evidence of record.  The Board notes that these records are 
located in the envelope containing the veteran's SMRs, which 
have been associated with the claims file, and are identified 
by yellow sticky markers.   

Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the Livermore 
VA Medical Center and obtain, if they 
exist, all medical records concerning 
evaluation, care, or treatment provided 
for any abdominal or gastroenterological 
ailments that the veteran may have had 
from April 1973 though 1984.  If such 
medical records are not available, the 
efforts to retrieve such records should 
be described, and the circumstances of 
such non-retrieval should be explained.



2.  The RO should then return the claims 
file to the same examiner who conducted 
the March 2003 examination, if available, 
for review of the November 1971, December 
1971, and February 1972 medical 
consultation records from Subic Bay 
contained in the SMRs, together with any 
additional records obtained from the 
Livermore VAMC and any other relevant 
evidence of record, and offer an opinion 
as to the etiology of any diagnosed 
diverticulosis, irritable bowel syndrome, 
hernias, appendicitis, or abdominal 
adhesions, or the residuals thereof.  If 
that physican is not available, the 
claims file should be referred to another 
VA physician for the action(s) indicated.  
The examiner should specifically state 
whether it is at least as likely as not 
that any such disability, or the 
residuals thereof, is related to active 
duty service.  The RO should clearly flag 
the Subic Bay records to assure the 
examiner's review of these records.  

3.  If the examiner finds that, in light 
of his review of these records, a new 
examination is necessary to determine the 
nature, etiology, and severity of any 
current abdominal or gastroenterological 
ailment for which the veteran is claiming 
service connection, then the veteran 
should be afforded such an examination. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




